48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Isadore BANKS, Appellant,v.UNITED STATES POSTAL SERVICE, Marvin T. Runyon, Jr.,Postmaster, Appellee.
No. 94-3098.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 8, 1995.Filed:  Feb. 15, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this Title VII action, postal employee Isadore Banks, an African-American male, timely appeals the District Court's1 grant of summary judgment to defendant Postal Service.  Having reviewed the record de novo and the parties' briefs, we conclude that the District Court's order is clearly correct and that an opinion would lack precedential value.  The judgment is affirmed for the reasons stated by the District Court.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas